Citation Nr: 0415133	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as mechanical low back syndrome.

2.  Entitlement to service connection for left scapula 
myofascial syndrome.

3.  Entitlement to service connection for bilateral wrist 
arthralgia.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to January 
2002.  This appeal arises from an April 2002 rating decision 
by the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for low back disability, left scapula myofascial 
syndrome, bilateral wrist arthralgia, and pes planus.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
this case, while the veteran was examined shortly after 
separation from service, medical opinion was not provided at 
that time.

The veteran's service medical records contain complaints of 
and treatment records for low back pain, left scapula pain, 
wrist arthralgia, and bilateral pes planus.  Bilateral 
asymptomatic pes plan was noted on examination prior to 
enlistment.  However, there are no records of post-service VA 
treatment.  In a January 2004 hearing, the veteran testified 
that he has been treated at a VA Medical Center for low back 
pain, left scapula pain, and wrist arthralgia since 
separation from service.  Therefore, the RO must obtain VA 
treatment records from January 2001 through the present.

In addition, the veteran should undergo a VA examination to 
determine whether he has any current disabilities and, if so, 
whether they are related to injuries incurred in or 
conditions aggravated by service.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by any 
applicable legal precedent.

2.  The RO should schedule the veteran 
for a VA examination to determine 
whether the veteran has current 
disabilities including low back 
disability, left scapula myofascial 
syndrome, bilateral wrist arthralgia, 
and bilateral pes planus.  The claims 
file should be provided and the 
examiner should be asked to review it.  
All indicated tests should be 
conducted.  If the examiner finds that 
the veteran has current disabilities, 
he or she should be asked to provide an 
etiological opinion as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent or more) that 
the veteran's current low back 
disability, left scapula myofascial 
syndrome, and wrist arthralgia are 
related to his active duty service.  If 
the veteran currently has pes planus, 
the examiner should determine whether 
the condition which existed prior to 
service increased in severity during 
service and, if so, whether this 
increase was clearly and unmistakably 
due to natural progress of the pre-
existing condition.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




